Citation Nr: 0727624	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-26 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for right ankle 
disability.

5.  Whether new and material evidence has been submitted to 
re-open a claim for service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from June 1983 to June 
1989.

Initially, the Board notes that, in November 2004, the RO 
certified the case to the Board.  However, following the June 
2004 Statement of the Case (SOC), VA medical records from the 
West Palm Beach VA Medical Center (VAMC) were associated with 
the claim's file, and the RO failed to issue a Supplemental 
Statement of the Case (SSOC).  Accordingly, the Board is 
required to remand this case to the RO for the issuance of an 
SSOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Additionally, during the June 2007 hearing, the veteran 
stated that he had received treatment at VA facilities in 
Maryland and New York.  See Hearing Transcript p. 6.  On 
remand, the RO should ask the veteran to clarify at what VA 
facility in Maryland and New York he received treatment and 
obtain those records.

Finally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claim gave 
specific guidance as to what was required of VA in terms of 
notice being provided to the veteran in cases involving 
attempts to re-open previously denied claims.  In this case, 
it does not appear that there was compliance.  The Court 
specified that in notifying veterans as to what constituted 
material evidence, the veteran would have to be provided with 
notice as to what the 


basis was for the original denial of benefits and what type 
of evidence would be needed to re-open his claim.  In this 
case, that would require the veteran be notified that to re-
open his claim, he would have to provide evidence of a 
current right knee disability.  Therefore, the RO must comply 
with the duties to notify and assist.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Send the veteran and his representative a 
letter containing the notice required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006), 38 U.S.C.A. 
§5103, and 38 C.F.R. § 3.159(b), informing him of 
the information, including medical or lay evidence, 
that is necessary to substantiate the re-opening of 
his claim for service connection for right knee 
disability.

2.  Ask the veteran to clarify the locations and 
dates where he received treatment at VA facilities 
in Maryland and New York; thereafter, the records 
of such treatment should be obtained.

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



